United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
GENERAL SERVICES ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1519
Issued: January 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2011 appellant, through her attorney, filed a timely appeal from the
March 28, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her claim for a recurrence. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability beginning May 25, 2010 causally related to her April 11, 2005 employment injury.
On appeal appellant, through counsel, contends that the decision was contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 2, 2005 appellant, then a 48-year-old contract specialist, filed a claim for a
traumatic injury, alleging that on April 11, 2005 she tripped on stairs entering the employing
establishment’s building and landed on her back. She alleged that she suffered from contusions,
deep bruises, swelling and pain to her left elbow, arm and back, left thigh, right knee and entire
body. On June 24, 2010 appellant filed a notice of recurrence of the April 11, 2005 employment
injury commencing in February 2007. She stated that the recurrence/further damage/injury
occurred at the time of the initial injury, but was not evident until February 2007 when her doctor
had a magnetic resonance imaging (MRI) scan taken which diagnosed damage to her right knee.2
On August 5, 2010 OWCP accepted appellant’s claim for contusion of the right knee and lower
leg and multiple contusions of trunk.
In an April 20, 2010 report, Dr. Hampton J. Jackson, Jr., a Board-certified orthopedic
surgeon, noted that appellant has had a painful knee since she was injured on April 11, 2005. He
diagnosed internal derangement of the right knee and left knee related to the employment injury
of April 11, 2005. In a May 18, 2010 report, Dr. Jackson diagnosed appellant with torn menisci,
left and right knee. In a May 25, 2010 report entitled “Orthopaedic Consultation Report for
Conditions Caused by Work Accident of [April 11, 2005],” he noted that on May 24, 2010 she
had a worsening of her knee injury initially sustained on April 11, 2005. Dr. Jackson indicated
that appellant was presently incapacitated. In a disability certificate of the same date, he noted
that she was totally incapacitated from May 25 to June 22, 2010. In a June 15, 2010 report,
Dr. Jackson stated that appellant had a tear of the medial and lateral menisci aggravated or
caused by the employment injury of April 11, 2005.
In a July 19, 2010 “Orthopaedic Consultation Report for Conditions Caused by Work
Injury of April 11, 2005,” Dr. Peter Trent, a Board-certified orthopedic surgeon, noted that
appellant’s MRI scan of both knees showed internal derangement in the form of meniscal tear
with no evidence of anterior cruciate ligament or posterior cruciate ligament tear. He also noted
a notation made by radiology of some degenerative change within the knee itself. Dr. Trent
stated that at the present time the right knee was more symptomatic.
By decision dated September 8, 2010, OWCP denied appellant’s claim for a recurrence.
On October 6, 2010 appellant requested an oral hearing before an OWCP hearing
representative. At the hearing held on February 10, 2011, she testified that she worked on and
off, but that on May 25, 2010 she stopped work. Appellant described how she fell in April 2005.
She noted that both of her knees were damaged, but that the right knee was worse than the left.
Appellant stated that she filed for recurrence in May 2010 because she needed surgery. She
noted that she had subsequent injuries in 2007 when her knee gave out and she fell in the

2

The Board notes that appellant’s notice of recurrence contains inconsistencies.
Under date and hour of
recurrence, appellant wrote in “February 2007” and then typed in on top of that “May 25, 2010.” For date of first
medical treatment following recurrence, she lists “February 2007.” Appellant signed and dated the form for the first
time on September 18, 2007. A second signature is dated June 24, 2010 and a note by that signature indicates that
the form was signed on July 2, 2010. The employing establishment lists the date of recurrence as May 25, 2010.

2

hallway. Appellant also noted a subsequent fall in 2009 when her knee gave out. She stated that
she did not have any new injuries in 2010, her knees just deteriorated.
By decision dated March 28, 2011, the hearing representative affirmed the September 8,
2010 decision of OWCP.
LEGAL PRECEDENT
Section 10(x) of OWCP’s regulations provide that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which has resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness. The term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn (except when such withdrawal occurs for reasons of misconduct, nonperformance
of job duties or a reduction-in-force) or when the physical requirements of such an assignment
was altered so that they exceed his or her established physical limitations.3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantive evidence a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the light-duty job requirements.4
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.5 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.6 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of

3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Richard E. Konnen, 47 ECAB 388 (1996); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

6

Duane B. Harris, 49 ECAB 170, 173 (1997).

7

Gary L. Fowler, 45 ECAB 365, 371 (1994).

3

employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.8
ANALYSIS
OWCP accepted appellant’s claim for an April 11, 2005 employment injury resulting in a
contusion of the right knee and lower leg and multiple contusions of the trunk. Appellant
stopped work on May 25, 2010 and alleged a recurrence of disability as of that date.
Appellant has not submitted any evidence that the nature of her job changed on
May 25, 2010. Rather, she contends that her knee deteriorated to such a point by that date that
she required surgery. The medical evidence is not sufficiently rationalized to support appellant’s
claim for a recurrence. Drs. Jackson and Trent indicated that she had a worsening of her knee
injury sustained on April 11, 2005 on May 24, 2010. However, they did not provide a
rationalized explanation as to why appellant’s current symptoms were related to the April 11,
2005 injury. Furthermore, they did not provide any evidence of bridging symptoms. In order to
establish that a recurrence of medical condition was caused by the accepted injury, medical
evidence bridging the symptoms between the present condition and the accepted injury must
support the physician’s conclusion of causal relationship.9 The Board has found that vague or
unrationalized medical opinions on causal relationship are of diminished probative value.10
Accordingly, appellant did not submit medical evidence sufficient to establish a recurrence of
disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of partial disability beginning May 25, 2010 causally related to her April 11, 2005 injury.

8

M.L., Docket No. 11-880 (issued November 23, 2011)

9

M.M., Docket No. 10-2197 (issued September 15, 2011).

10

See Theron J. Barham, 34 ECAB 1070 (1983).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2011 is affirmed.
Issued: January 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

